DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020 and 08/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The following claimed benefit is acknowledged: the instant application, filed 05/29/2020 claims priority from provisional application 62896242, filed 09/05/2019.
Specification
The disclosure is objected to because of the following informalities:
A. In paragraph [0031] lines 9 and 17, “SMID” should read “SIMD” instead.
B. In paragraph [0091] line 5, “WL 3” should read “WL 2” instead.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A. Computational unit first recited in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A. Computational unit: See fig. 2 reference 214; paragraph [0051] “Computation unit 214 may be configured, generally, to determine a computational result 216 based, at least in part, on partial results 212”; paragraph [0052] “Computation unit 214 may receive a number of partial results 212, combine the number of partial results 212 (as more fully described later herein), and provide computational result 216”; paragraph [0145] “The computational unit may be configured to provide a computational result responsive to the one or more states of the data line”. The specification described the computational unit by what it does but has provided no description of what it is. Fig. 2 does not show any structural configuration or circuit arrangement of the computational unit.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites “a computational unit configured to provide a computational result responsive to the one or more states of the data line”. This limitation invoke 35 U.S.C. 112(f), however, the disclosure fails to provide adequate written description of the corresponding structure for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The 
Claim 15 recites “a bit aligner configured to activate one or more of the access lines”. This limitation lacks written description support because paragraphs [0051-0052] discloses that “Bit aligner 206 may be configured, generally, to receive bits 204 that include bits of data corresponding to operands and operators, perform one or more alignments of bits of an operand in response to bits of an operator”. However, the specification fails to describe that the bit aligner is configured to activate one or more of the access lines or how to configure the bit aligner to perform the claimed function. For these reasons, claim 15 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. Claim 16 inherit the same deficiency as claim 15 by reason of dependence and is rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 14-21, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “The method of claim 1, comprising […]”. It is unclear whether the recited steps are additional and further limiting the steps in parent claim or are replacing the steps in parent claim 1. Perhaps applicant may want to recites “The method of claim 1, further comprising […]” instead.
Claim 15 recites “a bit aligner configured to activate one or more of the access lines”. This limitation is unclear because the specification fails to disclose what a “bit aligner” is, therefore, one of ordinary skill in the art would not know from the claim terms what structure is encompassed by the claim. Paragraphs [0051-0052] discloses that “Bit aligner 206 may be configured, generally, to receive bits 204 that include bits of data corresponding to operands and operators, perform one or more alignments of bits of an operand in response to bits of an operator”. However, the specification fails to provide any description and/or example of a bit aligner. See MPEP 2173.05(g). Claim 16 inherit the same deficiency as claim 15 by reason of dependence and is rejected for the same reasons.
Claims 23 recites “a reference node” in line 1. It is unclear whether this is different or whether this is the same reference node recited in parent claims 22. If they are the same, perhaps applicant may want to recite “the reference node” instead.
Claim limitation “a computational unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose any structural arrangement or configuration of the “computational unit” to perform the claimed function. Therefore, claim 14 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 17, 20, and 21 recite further configuration of the computational unit and are rejected for the same reasons. Claims 15-16 and 18-19 inherit the same deficiency as claim 14 by reason of dependence.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (US-PGPUB 2020/0210369 A1).
Regarding claim 1, Song teaches a method comprising
selecting for access first bit positions of first bits of an operand stored in a first portion of a memory array, the first bits accessible via a first data line (Figs. 6-8 and paragraphs [0072-0073, and 0077]);
activating first access lines associated with the selected first bit positions (Figs. 6-8 and paragraph [0072] “A selection read voltage VR may be applied to a selected word line (e.g., WL5) and the non-selection read voltage VPS may be applied to unselected word lines);
accessing the first bits of the operand (Figs. 6-8 and paragraph [0073] “a read operation for verifying data stored at a memory cell may be performed while changing a voltage level of the selection read voltage VR”); and 
receiving at least a portion of a computational result responsive to the accessed first bits (Figs. 7-8 and paragraph [0079]).

Regarding claim 2, Song teaches all the limitations of claim 1 as stated above. Further, Song teaches the method further comprising selecting a first bit position of the first bit positions of the operand responsive to a value of a bit at a first bit position of an operator; and selecting a second bit position of the first bit positions of the operand responsive to a value of a bit at a second bit position of the operator (Figs. 7-8 and paragraphs [0077-0078] “the first and fourth bit lines BLa and BLd corresponding to the multiplier arrangement bits having a value of "1" are precharged from an initialization voltage Vo corresponding to a value of "0" to a precharge voltage VPC corresponding to the value of "1" by the first and fourth precharge circuits PCCa and PCCd that are enabled in response to the multiplier arrangement bits having a value of "1". In contrast, the second and third bit lines BLc and BLd corresponding the multiplier arrangement bits having the value of "0" maintain the initialization voltage Vo because the second and third precharge circuits are disabled in response to the multiplier arrangement bits having the value of "0"; paragraph [0081] “the first and fourth bit lines BLa and BLd corresponding to the multiplier arrangement bits having a value of "1" are electrically connected to the first and fourth read-write unit circuits RWUa and RWUd by the first and fourth switch circuits SWa and SWd that are turned on in response to the multiplier arrangement bits having a value of "1". In contrast, 

Regarding claim 3, Song teaches all the limitations of claim 1 as stated above. Further, Song teaches the method further comprising generating a partial computational result based at least in part on a number of accessed first bits that have a specified bit value (paragraph [0084] “after the selective read operation SRO is completed, the multiplier arrangement bits stored in the read-write unit circuits RWUa-RWUd are updated to the multiplication bits corresponding to the bitwise multiplication of the multiplicand arrangement bits stored in the memory cells MCa-MCd and the multiplier arrangement bits stored in the read-write unit circuits RWUa-RWUd).

Regarding claim 4, Song teaches all the limitations of claim 3 as stated above. Further, Song teaches wherein the generating the partial computational result comprises: generating a summation result and a carry-over (Fig. 13, 15 and paragraph [0092, 0096]; as shown in Fig. 13, the addition operation at T3 for the 24 bit position generates a carry which is added to the 25 bit position as reflected at T4 where bit 25 is 1 from the bitwise addition of 0+0+1).

Regarding claim 5, Song teaches all the limitations of claim 1 as stated above. Further, Song teaches the method further comprising
selecting for access second bit positions of second bits of the operand; activating second access lines associated with the selected second bit positions; and accessing the second bits of the operand responsive to the activated second access lines (Fig. 12 and paragraph [0091] second bit positions of second bits of the operand – GR1, GR2, and/or GR3 bits).

Regarding claim 6, Song teaches all the limitations of claim 5 as stated above. Further, Song teaches the method further comprising
receiving a first partial computational result responsive to the accessed second bits (first partial computational result – A1B at T1 in Fig. 13; A2B at T1 in Fig. 15);
receiving a second partial computational result responsive to the accessed second bits (second partial computational result – A2B at T2 in Fig. 13; A1B at T2 in Fig. 15); and
combining the first partial computational result and the second partial computational result (Fig. 13 and 15).

Regarding claim 7, Song teaches all the limitations of claim 1 as stated above. Further, Song teaches the method further comprising accessing the first data line at the first bit positions using one or more of the first data line, memory elements, the first access lines, and any combination or subcombination thereof (Figs. 6-8 and paragraph [0072-0073]).

Regarding claim 9, Song teaches all the limitations of claim 1 as stated above. Further, Song teaches the method further comprising placing a first number of serially coupled memory elements into a low impedance mode; and
while a second number of the serially coupled memory elements are in a default impedance mode: accessing a second number of the serially coupled memory elements; and determining the second number of the accessed serially coupled memory elements that have a specified bit value (Fig. 6 and Paragraph [0072-0073]).

coupling the first access lines to a specified level (Figs. 6-8 and paragraph [0073] “A selection read voltage VR may be applied to a selected word line”);
providing a driver signal to the first data line (Figs. 6-8 and paragraph [0076-0077, 0080-0081]); and
sensing a signal at the first data line (Figs. 7-8 and paragraphs [0078, 0082]).

Regarding claim 11, Song teaches all the limitations of claim 1 as stated above. Further, Song teaches the method comprising
accessing groups of bits of the first data line (Figs. 11-12 and paragraphs [0090-0091]);
receiving intermediate partial computations responsive to states of the accessed groups of bits of the first data line (Fig. 13 and paragraph [0092]); and
combining the intermediate partial computations to obtain a partial computational result (Fig. 13 and paragraph [0092]).

Regarding claim 12, Song teaches all the limitations of claim 1 as stated above. Further, Song teaches the method further comprising accessing second bits at the first bit positions of a second operand stored in a second portion of the memory array, the second bits accessible via a second data line responsive to the activated first access lines (Figs. 24-25 and paragraphs [0150, 0153]). 

Regarding claim 13, Song teaches all the limitations of claim 1 as stated above. Further, Song teaches the method further comprising
outputting bits that are common to all sequences of operators (Figs. 17-18 the output at T2, T3, T5, and T6 are the same bit sequence as operators B2, B3, B5 and B6, i.e. all zeros);
allocating unique operators with operands (Figs. 16-18 and paragraphs [0098-0100]); and
activating an access line responsive to determining that an operator bit is a logic high (Figs 6-8 and paragraphs [0077, 0081]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Tran et al. (US-PGPUB 2020/0342938 A1), hereinafter Tran.
Regarding claim 14 Song teaches a system comprising:
a data line (Figs 6-8, 21 data line – bit lines BL);
access lines (Figs. 6-8, 21 access lines – word lines WL); and
a computational unit configured to provide a computational result responsive to the one or more states of the data line (Figs 9-10, 20-21  computational unit – OPER circuit 60; paragraphs [0114, 0117, 0130]).
a bit quantifier coupled to the data line, wherein the bit quantifier is configured to determine one or more states of the data line.
	However, on the same field of endeavor, Tran discloses a bit quantifier coupled to the data line, wherein the bit quantifier is configured to determine one or more states of the data line (Fig. 42 and paragraph [0174] a bit quantifier – sense amplifiers 4202).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Song in view of Tran and configure the system of Song to include sense amplifiers coupled to the bit lines. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143.III.A. As discussed, Song discloses performing sensing operations and Tran discloses a circuitry for performing sensing operations. 
	Therefore, the combination of Song as modified in view of Tran teaches a system comprising a data line; access lines; a bit quantifier coupled to the data line, wherein the bit quantifier is configured to determine one or more states of the data line; and a computational unit configured to provide a computational result responsive to the one or more states of the data line.

	Regarding claim 15, Song as modified in view of Tran teaches all the limitations of claim 14 as stated above. Further, Song teaches the system further comprising a bit aligner configured to activate one or more of the access lines (Song paragraph [0128] bit aligner - data copy and arrangement circuit 50).
	
wherein the access lines are configured to be activated by
operative coupling to a specified level (Song Figs. 6-8 and paragraph [0072]).

	Regarding claim 17, Song as modified in view of Tran teaches all the limitations of claim 14 as stated above. Further, Song teaches wherein the computational unit is configured to
asynchronously provide a partial computational result corresponding to a state of the data line (Song Figs. 9, 10 ,13 and paragraph [0092] “weighted adder WAD sequentially receives the four intermediate
multiplication values A0*B-A3*B to perform the weighted addition operation sequentially at time points
T0-T3”).

	Regarding claim 19, Song as modified in view of Tran teaches all the limitations of claim 14 as stated above. Further, Song teaches wherein a number of serially coupled memory elements
form the data line and the access lines (Song Fig. 6 and paragraph [0071] serially coupled memory elements – NAND strings).

	Regarding claim 20, Song as modified in view of Tran teaches all the limitations of claim 14 as stated above. Further, Song teaches wherein the computational unit is configured to: obtain partial computational results corresponding to respective states of the data line; and combine the partial computational results to obtain the computational result (Figs. 9, 10 ,13 and paragraphs [0092-0093] “at the time point T4 when the weighted addition of the four intermediate multiplication values A0*B-A3*B is completed, the value in the weighted adder WAD is 9*147(decimal) = 1323(decimal) …  corresponding to the multiplication value VA*VB of the multiplicand value VA and the multiplier value VB”).

Regarding claim 21, Song as modified in view of Tran teaches all the limitations of claim 14 as stated above. Further, Song teaches the system further comprising a memory (Song Figs. 7-8 memory – read-write unit circuits RWUs), wherein the computational unit is configured to: store intermediate partial computations at the memory; and obtain a partial computation based, at least in part, on an intermediate partial computation stored at the memory (Song Fig. 7-8, 12-13 and paragraph [0051] “the result of the selective read operation may be stored in latches of the read-write unit circuits in which the multiplier arrangement bits are stored”; paragraph [0091] “the 32 multiplier arrangement bits stored in the 32 read-write unit circuits RWU0-RWU31 are updated or replaced with the 32 multiplication bits A0*B0-A3*B7”; paragraphs [0092-0093]).

Regarding claim 22 Song teaches a system comprising:
a first line (Figs 6-8, 21 first line – bit lines BL);
a number of second lines configured to couple to the first line, wherein each respective lines of the number of second lines configured to couple to the first line via a memory element and comprise an activation element configured to alternately couple and de-couple the first line to a specified voltage level (Figs. 6-8, 21 and paragraph [0081] second lines – word lines WL; memory element – cells; activation element – switch circuits).
Further, Song teaches performing sensing operations on the bit lines (paragraphs [0078, 0082]). However, Song does not explicitly disclose the circuitry performing the sensing operations. Therefore, Song does not explicitly teach a circuitry coupled to terminals that are arranged to enable the circuitry to measure a voltage across a parallel network activated by operative coupling the first line to a reference node.

	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Song in view of Tran and configure the system of Song to include sense amplifiers coupled to the bit lines. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143.III.A. As discussed, Song discloses performing sensing operations and Tran discloses a circuitry for performing sensing operations.
	Therefore, the combination of Song as modified in view of Tran teaches a system comprising a circuitry coupled to terminals that are arranged to enable the circuitry to measure a voltage across a parallel network activated by operative coupling the first line to a reference node.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Lin et al. (US Patent No. 10,635,398 B2), hereinafter Lin.
Regarding claim 8, Song teaches all the limitations of claim 1 as stated above. Further, Song teaches the method further comprising accessing the first data line at respective first bit position using […] the first data line, memory elements, and the first access lines (Song Figs. 6-8 and paragraphs [0072-0073]).
Song does not explicitly teach accessing the first data line at respective first bit position using a parallel resistive network comprising the first data line, memory elements, and the first access lines.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Song using Lin and configure the memory array of Song to include variable resistance memory cells arranged as a parallel resistive network as shown in Fig. 3. One of ordinary skill in the art could have substituted the NAND string memory cells of Song for the variable resistance memory cells of Lin, and the results of the substitution would have been predictable. See MPEP 2141.III.B. The predictable result is a memory cell capable of storing the multiplicand bits for multiplication operations.
Therefore, the combination of Song as modified in view of Lin teaches accessing the first data line at respective first bit position using a parallel resistive network comprising the first data line, memory elements, and the first access lines.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Tran as applied to claim 14 above, and further in view of Cernea (US-PGPUB 2016/0099073 A1).
Regarding claim 18, Song as modified in view of Tran teaches all the limitations of claim 14 as stated above. Further, Tran teaches that the sense amplifier comprises an analog to digital converter (ADC) (Tran paragraph [0174]).
Song as modified in view of Tran does not explicitly teach wherein the bit quantifier comprises: a voltage divider; an input quantizer; and an encoder.
However, on the same field of endeavor, Cernea an analog to digital converter (ADC) comprising a voltage divider; an input quantizer; and an encoder (Cernea Fig. 11 and paragraphs [0086-0087).

Therefore, the combination of Song as modified in view of Tran and Cernea teaches wherein the bit quantifier comprises: a voltage divider; an input quantizer; and an encoder.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Tran as applied to claim 22 above, and further in view of Chiu et al. (NPL – “A Binarized Neural Network Accelerator with Differential Crosspoint Memristor Array for Energy-Efficient MAC Operations”), hereinafter Chiu.
Regarding claim 23, Song as modified in view of Tran teaches all the limitations of claim 22 as stated above. 
Song does not explicitly teach wherein a reference node is arranged relative to the parallel network such that during a voltage measurement, the reference node acts like a voltage divider.
However, on the same field of endeavor, Chiu discloses parallel multiply and- accumulate (MAC) circuit using a memristor array. Further, Chiu discloses that the column of differential memristor cells forms a voltage divider and the voltage on the bit line (BL) reveals the output of the voltage divider (Chiu Abstract, section II first paragraph and Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Song in view of Tran using Chiu and replace the NAND string memory cells of Song with the memristor cells of Chiu such that the column of the memory cells 
Therefore, the combination of Song as modified in view of Tran and Chiu teaches wherein a reference node is arranged relative to the parallel network such that during a voltage measurement, the reference node acts like a voltage divider.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/EMILY E LAROCQUE/Primary Examiner, 
Art Unit 2182